Citation Nr: 1037463	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic urinary tract 
infections.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to a compensable evaluation for a right knee 
disability, status post arthroscopic partial anteromedial 
meniscectomy, prior to March 18, 2003.

5.  Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, status post arthroscopic partial 
anteromedial meniscectomy, from March 18, 2003 to November 13, 
2008.

6.  Entitlement to an evaluation in excess of 30 percent for a 
right knee disability, status post total right knee replacement, 
from December 1, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to a subdural hematoma and 
cerebral infarction secondary to a service-connected right 
knee disability, status post total right knee replacement, 
was raised during a July 2009 VA examination, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over that issue and it referred to the AOJ for appropriate 
action.  

The Veteran served on active duty from October 1986 to February 
1987, from March 1988 to March 1989, and from January 1996 to 
October 1999.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
which, in pertinent part, granted service connection for status 
post arthroscopic partial anteromedial meniscectomy of the right 
knee and assigned a 0 percent (non-compensable) evaluation; and 
denied service connection for status post laminectomy at L5-S1, 
chronic urinary tract infections, and colon polyps (characterized 
as anal polyps). 

In January 2004, the RO assigned an increased rating to 10 
percent for the right knee disability, effective from March 18, 
2003, the date of a VA outpatient record showing increased 
disability.  A videoconference hearing before the undersigned 
member of the Board was held in June 2007.  The Board remanded 
the case to the RO for further development in August 2007.  In a 
March 2010 rating decision, the RO granted a 100 percent, 
temporary total evaluation, for a right total knee replacement 
effective November 14, 2008, and granted an increased 30 percent 
evaluation effective December 1, 2009.  The case is once again 
before the Board for review.

Unfortunately, the Board finds that an additional remand is 
necessary to address the Veteran's claims for service connection 
for a chronic urinary tract infection and for colon polyps.  

The issues of entitlement to service connection for chronic 
urinary tract infections and entitlement to service connection 
for colon polyps are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown by competent medical evidence to have 
degenerative disc disease, status post lumbar laminectomy, which 
is etiologically related to service.

2.  Prior to March 18, 2003, the Veteran's right knee is shown by 
objective medical evidence to be asymptomatic.  The Veteran had 
full range of motion in the knee without pain.  There was no 
evidence of pain, crepitation, effusion, or joint line tenderness 
in the knee.  The knee was stable to medial, lateral, and 
anterior posterior testing.  

3.  From March 18, 2003 to November 13, 2008, the Veteran's right 
knee disability was characterized by symptomatic removal of the 
semilunar cartilage.  There was no evidence of dislocated 
semilunar cartilage.  The Veteran had 5 degrees extension and 125 
degrees flexion.  She had pain with range of motion testing.  The 
Veteran had evidence of crepitation and effusion.   The knee was 
stable to medial, lateral, and anterior posterior testing.  

4.  Medical evidence of record shows that the Veteran had a total 
right knee replacement in November 2008.  From December 1, 2009, 
the Veteran is shown to have 0 degrees extension and 105 degrees 
flexion in the right knee with pain throughout range of motion.  
The Veteran had increased pain with flare-ups and with repetitive 
motion, and she had some looseness to anterior posterior testing. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease, status post lumbar laminectomy, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Prior to March 18, 2003, the criteria for a compensable 
evaluation for a right knee disability, status post arthroscopic 
partial anteromedial meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5256 - 5261 (2009).  

3.  From March 18, 2003 to November 13, 2008, the criteria for an 
evaluation in excess of 10 percent for a right knee disability, 
status post arthroscopic partial anteromedial meniscectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5256 - 5261 
(2009).  

4.  From December 1, 2009, the criteria for an evaluation in 
excess of 30 percent for a right knee disability, status post 
total right knee replacement, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2001 letter, VA informed the Veteran of the evidence 
necessary to substantiate her claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
corrective notice in a March 2006 letter.  The RO readjudicated 
the case in a February 2010 supplemental statement of the case 
(SSOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case (SOC) 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations to address both her claimed back disability and 
right knee disability.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examinations obtained 
in this case are adequate as they are predicated on a review of 
the claims folder and medical records contained therein; contain 
a description of the history of the disability at issue; document 
and consider the Veteran's complaints and symptoms; contain a 
clear opinion with respect to the etiology of Veteran's claimed 
back disability; and fully address the relevant rating criteria 
as it pertains to the Veteran's claim for an increased rating for 
her service-connected right knee.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to these issues have been 
met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The Veteran and her 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Back Disability 

Service treatment records are silent for any complaints, 
treatment, abnormalities, or diagnosis for any low back problems 
in service.  The evidence showed that the Veteran received 
extensive treatment for right knee problems after she slipped on 
ice and fell in February 1999 (during service), but do not 
reflect any complaints or treatment for any back problems.

A May 2001 VA examination of the spine shows that the Veteran 
reported sustaining a fall in January 1999 in which she injured 
her back and right knee.  She underwent a spinal fusion within 
one year of her separation from service in September 2000.  The 
Veteran continued to have back pain and occasionally wore a back 
brace.  The Veteran was diagnosed with a postoperative fusion of 
the lumbosacral spine.
  
Private treatment records dated from 2001 to 2003 show that the 
Veteran was treated for chronic back pain.  A December 2001 
private treatment report from Dr. W.R.B. shows that the Veteran 
reported that she slipped and fell while on duty in February 
1999.  She reported that she had ongoing back pain radiating into 
the legs.  The Veteran had surgery without any significant 
relief.  Dr. W.R.B. stated that the Veteran continued to have 
difficulty consequent to her injury with the slip and fall.  Dr. 
W.R.B. stated, based on a review of the Veteran's records and her 
examination, that her back pain was due to a disk and nerve root 
injury, and that was due to her fall at the 256th General 
Hospital Unit.  

The Veteran was afforded a VA orthopedic examination in December 
2009.  The VA examiner reviewed the claims file, noted that the 
record documented an old injury to the back.  Additionally, he 
noted that reports from Dr. W.R.B. suggest that the Veteran's 
complaints were related to her fall.  Specifically, the Veteran 
sustained a fall on ice and an injury to her right knee and back 
in 1999.  She had her first spinal fusion in 2000, and a second 
one in 2004.  The Veteran now had a fusion from L4 to S1.  The 
Veteran reported that she always had problems with chronic pain 
and consequently had a spinal cord stimulator put in place.  It 
was also noted that the Veteran had a stroke which compromised 
her neurologic functioning.  The Veteran used a back brace, 
spinal cord stimulator, and a cane.  Range of motion testing was 
completed.  The VA examiner concluded that the Veteran's 
diagnosed post operative lumbar fusion with radiculopathy was 
more likely than not, having reviewed the record and examination, 
related to her in-service fall.  

The Veteran was afforded a second VA examination in January 2010.  
The claims file was reviewed and the Veteran's in-service 
injuries were discussed in detail.  The VA examiner noted that 
the Veteran was medically discharged in October 1999 due to a 
right knee injury.  The Veteran reported that her first episode 
of possible low back strain in service occurred while she was 
deployed in Operation Desert Storm.  The Veteran reported that 
while stepping out of a helicopter, she tripped and put her arms 
out and scraped both hands. The Veteran stated that she got up 
and walked to the medical center at her duty station, and 
reported soreness in the arms and hands thereafter.  The VA 
examiner noted that the Veteran did not mention having 
experienced back pain after her fall from the helicopter, but 
during the VA examination she dated the onset of her use-related 
low back pain to that event.  The Veteran also reported that in 
January 1999, she hurt her right knee falling on ice, but also 
felt discomfort in her low back.  She reported that ever since 
that time, she had discomfort in the back.  A physical 
examination was completed.  X-rays of the lumbosacral spine 
revealed a status post L5-S1 fusion.  The Veteran was diagnosed 
with degenerative disc disease, status post lumbar laminectomy 
times three, without sciatica or radiculopathy.  

The VA examiner stated that the initial episode of low back 
strain described by the Veteran was in March 1991 when she 
tripped while stepping out of a helicopter.  However, she had no 
low back pain following that episode, except for her reports of 
being "achy all over."  The VA examiner stated that use-related 
low back pain did not become a notable symptom until after she 
fell on ice in a parking lot at her reserve center in January 
1999.   The VA examiner noted that this fall mainly injured the 
right knee which resulted in a medical discharge and four 
operations, but also initiated daily use-related low back pain 
which responded to neither three lumbar laminectomies done 
between 2000 and 2008, nor implantation of a TENS unit in 
September 2009.  The VA examiner stated that the Veteran had both 
of the other major risk factors for degenerative disc disease of 
the lumbar spine in addition to her low back strain or injury.  
These included long-standing nicotine dependence and an 
overweight or obese condition.  Based on the above rationale, the 
VA examiner opined that it was at least as likely as not that the 
Veteran's current low back disability was related to military 
service. 

Evidence of record shows that the Veteran reported experiencing 
back pain subsequent to a February 1999 fall in service, and 
reported that she continued to have back pain since that time.  
The Veteran was evaluated for continuing back pain within one 
year of her separation from service, and it was noted at that 
time, that the Veteran had not responded to prior outpatient care 
with narcotics and that she had a prior laminectomy.  Finally, a 
VA examiner opined in January 2010 that the Veteran's current low 
back disability was as least as likely as not related to service.  
The December 2009 VA opinion and private opinions of record lend 
further support this conclusion.   

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
the January 2010 VA opinion provides the most probative evidence 
of record with respect to the Veteran's current diagnosis and the 
etiology of that diagnosis.  The medical evidence reviewed and 
discussed by the examiner was factually accurate, and the 
Veteran's lay statements were considered by the VA examiner in 
rendering his opinion.  Based on all the evidence and on his 
expertise, the examiner provided a clear articulated opinion and 
provided sound reasoning for his conclusion based both on the 
Veteran's medical history, her reported injury, and on his own 
medical expertise.  The opinion is well supported by the medical 
evidence of record.  In light of the foregoing, the Board finds 
that service connection for degenerative disc disease, status 
post lumbar laminectomy, is warranted. 
  
2.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  Because the RO granted an increased 10 
percent rating effective from March 18, 2003 to November 13, 
2008, and an increased 30 percent rating from December 1, 2009, a 
staged rating is for consideration in this case.  

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
However, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Id. In the absence of 
limitation of motion, a 10 percent evaluation is assigned with x-
ray evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of involvement of 
two or more major joints with occasional incapacitating 
exacerbations.  Id. Limitation of motion for the knee in this 
case may be rated under Diagnostic Codes 5256-5261. See 38 C.F.R. 
§ 4.71a (2009).

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  
38 C.F.R. § 4.71a (2009).  A 60 percent evaluation is assigned 
for extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more; a 50 percent evaluation is assigned 
for flexion between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 percent 
evaluation is assigned for a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation 
for severe recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 15 
percent; a 20 percent evaluation where flexion is limited to 30 
degrees; a 10 percent evaluation where flexion is limited to 45 
degrees; and a 0 percent evaluation where flexion is limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg warrants a 50 percent rating 
where extension is limited to 45 degrees; a 40 percent rating 
where extension is limited to 30 degrees; a 30 percent rating 
where extension is limited to 20 degrees; a 20 percent rating 
where extension is limited to 15 degrees; a 10 percent rating 
where extension is limited to 10 degrees; and a 0 percent rating 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Diagnostic Code 5262 applies to impairment of the tibia.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula with 
loose motion requiring a knee brace.  Id.  A 30 percent rating is 
assigned for malunion of the tibia and fibula with a marked knee 
or ankle disability; a 20 percent rating is assigned for malunion 
of the tibia and fibula with moderate knee or ankle disability; 
and a 10 percent rating is assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  Id. 

VA's Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders. Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  However, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2009).  
VA's General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 
1, 1997).

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a Veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

Prior to March 18, 2003

A May 2001 VA examination noted that the Veteran injured her knee 
after a fall in January 1999.  She subsequently had arthroscopic 
surgery to her right knee.  The Veteran indicated that the knee 
functioned well since that time; however, she reported chronic 
soreness, pain, occasional swelling, giving way, fatigability, 
and lack of endurance.  The Veteran was not using a brace or 
using a cane at the time of examination.  A physical examination 
shows that the Veteran could ambulate without difficulty.  The 
Veteran had arthroscopic surgery scars.  There was no pain, 
soreness, or tenderness on examination, no pain with motion, no 
crepitation, no effusion, and no joint line tenderness.  The 
Veteran had 0 degrees extension and 140 degrees flexion.  The 
knee was stable to medial, lateral, and anterior posterior 
testing.  The Veteran had negative a McMurray's test.  The 
Veteran was diagnosed with a post-operative injury to the right 
knee.  

Prior to March 18, 2003, the Veteran was assigned a 
noncompensable rating for a right knee disability. 

A 10 percent evaluation may be assigned under Diagnostic Code 
5259 for the symptomatic removal of the semilunar cartilage.  The 
record shows that the Veteran had a past arthroscopic surgery to 
her right knee, indicating that the Veteran has had removal of 
semilunar cartilage in the right knee.  However, the Board finds 
that prior to March 18, 2003, a compensable evaluation is not 
warranted under Diagnostic Code 5259 where the Veteran's knee is 
not shown by objective to be symptomatic.  Although the Veteran 
reported having soreness, pain, occasional swelling, giving way, 
fatigability, and lack of endurance at the time of her May 2001 
VA examination, her reports are not supported by objective 
medical evidence.  The VA examiner found, based on physical 
examination of the right knee, that the Veteran had no pain, 
soreness or tenderness on examination.  There was no pain with 
motion, no crepitation, no effusion, and no joint line 
tenderness.  The Veteran had full range of motion from 0 degrees 
in extension to 140 degrees in flexion without pain.  
Additionally, the knee was found to be stable to medial, lateral, 
and anterior posterior testing.  The Veteran has not submitted or 
identified any additional evidence indicating treatment for a 
symptomatic right knee prior to March 18, 2003.   Because the 
Veteran's right knee was not shown to be symptomatic on 
examination, the Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5259.  

The Board has considered whether a compensable evaluation is 
warranted under other provisions of the Diagnostic Code.  Prior 
to March 18, 2003, the Veteran was not shown to have ankylosis; 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage with frequent episodes of locking, pain, and 
effusion into the joint; limitation of extension; or limitation 
of flexion in the right knee; or impairment of the tibia and 
fibula to warrant a compensable evaluation under Diagnostic Codes 
5256, 5267, 5258, 5260, 5261 or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5258, 5260, and 5261 (2009).  As the Board 
has already noted above, the Veteran had full range of motion of 
the right knee without pain on examination, the knee was stable 
on examination, and there was no evidence of dislocated semilunar 
cartilage, and no evidence of impairment of the tibia and fibula.  
Thus, the Board finds that prior to March 18, 2003, a compensable 
evaluation is not warranted for a right knee disability.

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, the Veteran was not shown to 
have additional functional loss in the right knee due to pain, 
fatigability, incoordination, pain on movement, and weakness 
prior to March 18, 2003.

From March 18, 2003 to November 13, 2008

During an August 2003 hearing, the Veteran reported that she had 
surgery on the right knee within the past three months.  The 
Veteran indicated that she did not require convalescence 
following her recent surgery.  

A September 2003 VA consultation shows that the Veteran had 
several arthroscopic procedures performed on her knee, including 
a lateral and medial meniscectomy by history, although the VA 
physician did not have full details on these procedures as they 
were done at an outside hospital.  The Veteran's last procedure 
was performed in January 2003; she believed it was a lateral 
meniscectomy for the repair of a tear.  A physical examination 
shows that the Veteran had crepitus with flexion and extension of 
the knee.  There was no effusion in the knee.  The Veteran had 
pain with range of motion over her patella; however, the two 
arthroscopic portals which were medial and lateral to the 
superior aspect of the patella tendon were both healed without 
tenderness.  The knee was stable to varus and valgus stress 
testing.  McMurray's sign was negative, and the Veteran had a 
negative Lachman's test.  Anterior and posterior drawers were 
stable.  The Veteran was diagnosed with patella chondromalacia of 
the right knee status post lateral meniscectomy. 

During an October 2003 VA examination, the Veteran reported 
having a right knee meniscal tear and cartilage damage, diagnosed 
by MRI around January 2000.  The Veteran had a right knee 
arthroscopy in which the meniscus was repaired and the cartilage 
was debrided.  Despite surgery, the Veteran continued to have 
right knee pain and swelling, as well as pain radiating from her 
low back into her right foot.  The Veteran had a second right 
knee arthroscopy in January 2003.  The Veteran reported some 
relief of pain after surgery; however, in May 2003, she began 
having locking, popping, and swelling in the right knee 
associated with activities.  

A physical examination of the right knee showed no evidence of 
erythema or lymphangitis.  There was an obvious effusion over the 
right knee.  The Veteran had three arthroscopy portals which were 
well healed without evidence of discoloration or erythema.  There 
was no Tinel's sign at the arthroscopy portals.  The Veteran had 
excessive guarding with range of motion testing; however, she was 
noted to have approximately 5 degrees flexion and 125 degrees 
extension.  There was no evidence of varus, valgus, anterior or 
posterior instability.  McMurray's test could not be performed as 
the Veteran excessively guarded with range of motion of the knee.  
Anterior and posterior drawer was negative, and Lachman's testing 
was negative on the right knee. The Veteran walked with an 
antalgic gait favoring her right lower extremity.  September 2003 
x-rays showed evidence of joint space narrowing as well as 
preservation of the patellofemoral joint.  The Veteran was 
assessed with likely meniscal pathology of the right knee with 
associated mechanical symptoms and knee effusion.  

From March 18, 2003 to November 13, 2008, the Veteran was in 
receipt of a 10 percent evaluation under Diagnostic Code 5259 for 
a status post arthroscopic partial anteromedial meniscectomy of 
the right knee.  

The Board finds that the Veteran's currently a 10 percent 
evaluation under Diagnostic Code 5259 was appropriate where 
evidence shows that the Veteran has had removal of semilunar 
cartilage in the right knee and there are residual symptoms 
demonstrated by effusion and noncompensable loss of motion in the 
right knee with pain.  See VAOPGCPREC 9-98 (stating that 
limitation of motion is a relevant consideration under Diagnostic 
Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be 
considered.)  A September 2003 VA consultation shows that the 
Veteran had pain with motion in her right knee.  An October 2003 
VA examination shows that the Veteran had excessive guarding with 
range of motion testing; the Veteran had approximately 5 degrees 
flexion and 125 degrees extension on examination.  A 10 percent 
evaluation represents the maximum schedular criteria available 
under Diagnostic Code 5259 for the symptomatic removal of the 
semilunar cartilage. Therefore, an evaluation in excess of 10 
percent cannot be granted under Diagnostic Code 5259.  

The Board has considered whether a separate or higher evaluation 
would be warranted under Diagnostic Codes 5260 or 5261 for 
limitation of flexion of extension in the right knee.  The Board 
notes, however, that without consideration of the Veteran's pain, 
limitation of motion would be noncompensable under either 
Diagnostic Code 5260 or 5261.   As noted above, the Veteran had 
approximately 5 degrees flexion and 125 degrees extension on 
examination.   A zero percent rating is assigned under Diagnostic 
Code 5260, where flexion is limited to 60 degrees, and a zero 
percent rating is assigned under Diagnostic Code 5261 where 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 - 5261 (2009).  Painful motion may add to the actual 
limitation of motion so as to warrant a rating under Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); see also VAOPGCPREC 9-
98.  However, in this particular case, the Board has already 
considered, along with the schedular criteria, the Veteran's 
functional loss due to pain in assigning a 10 percent rating 
under Diagnostic Code 5259 for the symptomatic removal of the 
semilunar cartilage.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Therefore, a separate evaluation would not be warranted 
under either Diagnostic Code 5260 or 5261 in this case. 

From March 18, 2003 to November 13, 2008, the Veteran is not 
shown to have ankylosis of the right knee, recurrent subluxation 
or lateral instability in the right knee, dislocated semilunar 
cartilage, or impairment of the tibia or fibula to warrant a 
separate evaluation under Diagnostic Codes 5256, 5257, 5258, 
5262.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 
and 5262.  In this regard, the Veteran's right knee is not shown 
by medical evidence to be in fixation.  Objective medical 
evidence does not reflect recurrent subluxation or lateral 
instability in the right knee to warrant an evaluation under 
Diagnostic Code 5257.  During a September 2003 VA consultation 
and an October 2003 VA examination, there was no evidence of 
varus, valgus, anterior or posterior instability.   There is no 
indication that the Veteran has dislocated semilunar cartilage in 
right knee or malunion of the tibia and fibula.  Lachman's and 
McMurray's testing was negative at the time of the Veteran's 
September 2003 VA consultation.  


From December 1, 2009

From December 1, 2009, the Veteran was assigned a 30 percent 
evaluation under Diagnostic Code 5055 for a status post total 
right knee replacement.  The Board notes that the Veteran was in 
receipt of a 100 percent evaluation from November 14, 2008 to 
November 30, 2009.

Under Diagnostic Code 5055 (knee replacement), a 100 percent 
evaluation is assigned for one year following the implantation of 
the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  
A 60 percent evaluation is assigned for a prosthetic replacement 
of the knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  Id.  For a 
prosthetic replacement of the knee joint with intermediate 
degrees of residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).  Id.  The minimum rating 
for a prosthetic replacement of the knee joint is 30 percent.  
Id.  

The Board notes that, as indicated in the preceding paragraph, 
the provisions of Diagnostic Code 5055 for total knee replacement 
does not provide for consideration of Diagnostic Code 5257 
(recurrent subluxation or instability), 5260 (limitation of 
flexion), or any other Diagnostic Code not specifically 
referenced therein that do not provide for evaluations in excess 
of 30 percent.

A December 2009 VA examination shows that the Veteran had a total 
right knee replacement in November 2008.  The Veteran reported 
that she continued to have symptoms of pain, stiffness, soreness, 
aching, and tenderness in the right knee.  The Veteran was using 
a cane to ambulate.  She was noted to be disabled and had 
difficulties with normal daily activities.  The Veteran had 0 
degrees extension in the right knee and 105 degrees flexion.  
There was pain throughout range of motion.  The Veteran had 
increased pain with repetitive use.  She also had increased pain 
with flare-ups.  There was some looseness in the knee to anterior 
and posterior testing.  X-rays documented a total right knee 
replacement.  

As noted above, the Veteran was assigned a minimum 30 percent 
rating under Diagnostic Code 5055 for a prosthetic replacement of 
the knee joint.  The Veteran is not shown to have prosthetic 
replacement of the knee joint with chronic residuals consisting 
of severe painful motion or weakness in the affected extremity to 
warrant a higher 60 percent evaluation under Diagnostic Code 
5055.  Although the Veteran is shown to have painful motion 
associated with her right total knee replacement, she is not 
shown to have severe pain with motion or weakness in the right 
knee.  

Diagnostic Code 5055 provides intermediate degrees of residual 
weakness, pain, or limitation of motion may be rated by analogy 
to Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension), or 5262 (impairment of the tibia and 
fibula).  However, the Veteran would not be entitled to an 
evaluation in excess of 30 percent were she to be rated 
separately under Diagnostic Codes 5256, 5261, and 5262.  In that 
regard, the Veteran is not shown to have ankylosis of the knee to 
warrant a separate evaluation under Diagnostic Code 5256.  Even 
with consideration of the Veteran's pain, she is not shown to 
have limitation of extension to warrant a higher evaluation under 
Diagnostic Code 5261.  The Veteran had full extension of the 
right knee to 0 degrees at the time of her December 2009 VA 
examination.  Finally, a higher evaluation would not be warranted 
under Diagnostic Code 5262.  Although the Veteran had some 
looseness in the knee to anterior and posterior testing, there 
was no evidence of malunion or nonunion of the tibia or fibula 
shown on a December 2009 x-rays and the Veteran was shown to have 
no more than a moderate knee disability.  

The Board finds, therefore, that an evaluation in excess of 30 
percent would not be available under Diagnostic Code 5262.  In 
light of the foregoing, the Board finds that from December 1, 
2009, an evaluation in excess of 30 percent is not warranted for 
a right total knee replacement.  In making this determination, 
the Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  



Extraschedular Consideration

In denying the claim for a higher rating, the Board has 
considered the potential application of other various provisions, 
including 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
schedular evaluations are found to be inadequate.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee during 
the course of the appeal with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology as 
discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her disability.  There is nothing in the 
record to indicate that this service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.




C.  Conclusion

The Veteran has been diagnosed with degenerative disc disease, 
status post lumbar laminectomy, without sciatica or 
radiculopathy, and competent medical evidence shows that the 
Veteran's current back disability is more likely than not related 
to an in-service fall.  Therefore, the Board concludes that the 
evidence supports a finding that the Veteran has degenerative 
disc disease, status post lumbar laminectomy, etiologically 
related to active service.  

Prior to March 18, 2003, the preponderance of the evidence is 
against finding that the Veteran's right knee disability warrants 
a compensable rating evaluation.  From March 18, 2003 to November 
13, 2008, the preponderance of the evidence is against finding 
that the Veteran's right knee disability, status post 
arthroscopic partial anteromedial meniscectomy, warrants a higher 
rating evaluation.  From December 1, 2009, the preponderance of 
the evidence is against finding that the Veteran's right knee 
disability, status post total right knee replacement, warrants a 
higher rating evaluation.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.




ORDER

Service connection for degenerative disc disease, status post 
lumbar laminectomy, is granted.

Prior to March 18, 2003, a compensable evaluation for a right 
knee disability, status post arthroscopic partial anteromedial 
meniscectomy, is denied.

From March 18, 2003 to November 13, 2008, an increased rating for 
a right knee disability, status post arthroscopic partial 
anteromedial meniscectomy, in excess of 10 percent is denied.

From December 1, 2009, an increased rating for a right knee 
disability, status post total right knee replacement, in excess 
of 30 percent is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

Urinary Tract Infection 

The Veteran contends that she was treated for chronic urinary 
tract infections on several occasions in service.  Service 
treatment records show that the Veteran was evaluated on one 
occasion for possible urinary tract infection in August 1998.  
However, all clinical and diagnostic studies were negative at 
that time, and there were no further complaints, treatment, or 
pertinent abnormalities shown in service.  

The Veteran was afforded a VA examination in June 2001.  At that 
time, she reported having a recurrent history of urinary tract 
infections since 1991.  The VA examiner indicated that the 
Veteran did have urinary tract infections for which she was 
treated.  However, the VA examiner did not provide an opinion 
with respect to the etiology of the Veteran's urinary tract 
infections.

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran has current urinary tract 
infections etiologically related to service. 


Colon Polyps

The Veteran reports that she had colon polyps removed at a 
private hospital during service.  Service treatment records are 
silent for any treatment or abnormalities referable to colon 
polyps.  However, a December 1997 private colon biopsy revealed a 
clinical diagnosis of colon polyps.

A colonoscopy with polypectomy was performed in May 2001.  The 
colonoscopy demonstrated the presence of a small sessile polyp 
which was removed in its entirety using biopsy forceps.  The rest 
of the examination of the colon was normal.  The Veteran 
tolerated the procedure well without any complications. . 

The Veteran was diagnosed with colon polyps which were removed in 
service.  In May 2001 and August 2003, subsequent to service and 
during the course of this appeal, the Veteran was noted to have 
colon polyps which were removed.  In light of the foregoing, the 
Board finds that remand for a VA examination is necessary to 
determine if the Veteran's colon polyps, diagnosed in May 2001 
and August 2003, are etiologically related to colon plops 
diagnosed during the Veteran's period of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the Veteran has 
current urinary tract infections 
etiologically related to service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should state 
whether the Veteran has been diagnosed 
with urinary tract infections during the 
course of this appeal period, and if so, 
should indicate whether it is as likely as 
not that the Veteran's urinary tract 
infections are etiologically related to 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically discuss findings related to 
evaluation for a possible urinary tract 
infection shown in service treatment 
records.

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the Veteran's 
colon polyps, diagnosed in May 2001 and 
August 2003, are etiologically related to 
colon polyps diagnosed during the 
Veteran's period of service.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether it is as likely as not that the 
Veteran's colon polyps diagnosed in May 
2001 and August 2003, are etiologically 
related to service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically discuss findings from a 
December 1997 private colon biopsy which 
revealed a clinical diagnosis of colon 
polyps during the Veteran's period of 
active service.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and her representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


